Citation Nr: 1216196	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO. 05-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a hiatal hernia.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for arthritis of the bilateral shoulders.

5. Entitlement to service connection for arthritis of the bilateral knees.

6. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a February 2004 rating decision that was issued by the VA Regional Office (RO) in Montgomery, Alabama. It was previously remanded by the Board in January 2010 and in August 2010. A review of the record indicates that there was substantial compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified before the undersigned at an April 2010 hearing. A transcript of the hearing has been associated with the claims file. After the hearing, he submitted additional evidence and later waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a low back disorder, arthritis of the bilateral shoulders, arthritis of the bilateral knees, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not present in service or within one year of service.


CONCLUSION OF LAW

Hypertension was not caused or aggravated by a disease or injury in service, nor may it be presumed to have occurred therein. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim. 38 U.S.C.A. § 5103(a), 38 C.F.R 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356. The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed. This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004). However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id at 121. Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless. See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements. Id at 1320. However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record. See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim. Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded. Id at 486.    

In this case, the Veteran was sent a letter in October 2003, prior to the rating decision that is appealed herein, that explained the manner whereby VA could assist him with gathering evidence in support of his claim. The October 2003 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability. He was sent information on these topics again in August 2010. The August 2010 letter also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities. The Veteran's claim was readjudicated in a September 2011 supplemental statement of the case (SSOC).

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, written lay statements that were submitted on behalf of the Veteran, and a transcript of the Veteran's testimony at the April 2010 hearing. There is no indication that additional evidence relevant evidence exists which has not already been obtained.

The Veteran was not afforded a VA examination with respect to his claim for service connection for hypertension. In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5107A(d). VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran makes no specific assertion as to why his hypertension is related to service. He does not allege that he developed hypertension in service or within one year of discharge. In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence indicating that the Veteran's hypertension may be associated with his military service or with a service connected disability. See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case. 

  Service connection

The Veteran contends that he has hypertension as a result of his military service. He did not explain why he believes that his hypertension is related to service. At his April 2010 hearing, the Veteran only testified that he currently had hypertension.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection for some chronic diseases, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Veteran's service treatment records do not show a diagnosis of, or treatment for, hypertension. At his discharge examination in December 1971 the Veteran's blood pressure was 124/70. No abnormalities were noted on the separation examination. 

The earliest treatment records in the claims file are from 1979-1980. They do not show hypertension. A physical exam from November 1979 shows that the Veteran had a blood pressure of 128/80. A subsequent private treatment record recorded that the Veteran's blood pressure was 122/88 in December 1980. Current treatment records show the Veteran has hypertension which is treated with medication.

The evidence does not show that the Veteran's hypertension is related to his service in any way. The Veteran did not have hypertension in service. He still did not have hypertension over 7 years later when he had a physical examination. There is no record of a diagnosis of hypertension until decades after service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Veteran has also not been able to articulate any plausible basis to associate his hypertension with his military service and there is no medical evidence of such an association. There is no lay evidence to support this claim, other than the Veteran's statements that he has been diagnosed with and takes medication for hypertension. No plausible link between the Veteran's hypertension and his service has been shown. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, the service connection for hypertension is denied.


ORDER

Service connection for hypertension is denied. 


REMAND

The Veteran contends that he has a hiatal hernia, a low back disorder, arthritis of the bilateral shoulders and knees, and a left shoulder disorder, all as a result of his military service. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

With regard to the hiatal hernia, the Veteran testified that he had acid reflux in service, and he submitted a buddy statement to the effect that he complained of reflux in service. The Veteran's testimony, corroborated by the buddy statement, provides an indication that the Veteran may have had this condition in service. However, the Board does not have sufficient medical evidence to ascertain whether his currently diagnosed hiatal hernia is related to his complaints of reflux in service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. 
§ 5103A(d). 

The Veteran also claims that he fell in service on his back and this caused a low back disorder as well as arthritis of the shoulders and knees which he claims to have injured in the same fall. He submitted a buddy statement from another service member who witnessed the fall. Therefore, he should be afforded a VA examination to determine whether his orthopedic complaints are related to the in-service fall. McLendon, 20 Vet. App. at 79, see also Colvin, 1 Vet. App. at 174; 38 U.S.C.A. § 5103A(d). 

With respect to the left shoulder, the Veteran is already service connected for a residual scar from the excision of a dermatofibrosarcoma on the left shoulder. He claims that as a result of the surgery, his left shoulder is weaker than his right shoulder. It is unclear whether the Veteran has any residual disability other than a scar from the excision of the dermatofibrosarcoma. Therefore, he should be afforded a VA examination to determine the current residuals of the excision of the dermatofibrosarcoma, including whether there is any residual shoulder disability that is related to his in-service surgery other than a scar that is already service-connected.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA orthopedic examination of his back, shoulders, and knees. The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that a disease or injury in service, including an in service fall onto his back, caused any of these disorders. The examiner should provide a complete rationale for the conclusions expressed in the report of examination. In doing so, he or she should discuss the Veteran's post-service back injuries in 1979 and 1989 and their effect on the Veteran's current back condition. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. The Veteran should be afforded an examination to determine the current residuals of the excision of the dermatofibrosarcoma from his left shoulder. The examiner should document all current symptoms and should indicate whether there is any residual disability separate and distinct from the scar for which the Veteran is already service connected. If such a residual is identified it should be identified and the symptoms documented in full.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


